DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

	The disclosure should be carefully reviewed to ensure that any and all grammatical, idiomatic, and spelling or other minor errors are corrected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  




The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 7, 8, 10-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hodges et al. (US 2013/0346762).
	Re claims 1, 11, 13-15 and 18, the reference discloses a battery charging method/computer readable media and apparatus having, inter alia, selecting a battery charging profile that matches the anticipatory event (fig 2, block 202 accessing charging profile based on battery profile and block 204 selecting the charging profile based on the future load (i.e. anticipatory event); para 19-20), charging the battery based on the charging profile (fig 2, block 208 and para 21) and updating the charging profile that matches the anticipatory event (fig 2, block 216 and para 42).
	Re claims 4 and 16, the reference further discloses identifying an anticipatory event that triggers charging is based on the criteria for identifying the anticipatory event (fig 2, block 204 determining a known future power requirement for a load based on previous history or charging location; para 26, 33-35).
	Re claims 5 and 20, the reference further discloses determining the criteria is based on machine learning model (para 52 describes adaptive control module using API and adaptive executable instructions to “learn.”).
	Re claims 7 and 19, the reference further discloses using a third party service associated with a user’s device (para 43).
	Re claims 8 and 10, the reference further discloses a calendar service including charging start/end time (para 26 predicting charging based on time of day etc.).
	Re claim 12, the reference further discloses the charging profile to match the anticipatory events that trigger charging is based on at least the type of anticipatory event (para 20 describing the triggering is based on known future event load).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3 are rejected under 35 U.S.C. 103 as being unpatentable over Hodges et al. (US 2013/0346762).
Re claims 2 and 3, the reference discloses a power input charging interface connection 125 (para 21).  However it is silence on the type of power input connection.  Having the claimed physical connector including a USB-type connector is well-known.  Therefore, it would have been obvious to have included the physical USB connector because a physical connection is reliable.
Re claim 6, the reference discloses a generic learned adaptive model.  It does not disclose any specific claimed neural net, decision tree and/or support vector machine.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected any well-known machine learning model, since it has been held to be within the general skill of a worker in the art to select a known materiale on the basis of its suitability for the intended use as a matter of obvious design choice.
Re claim 9, the reference is silent on the communicating with the third party service is performed independently from the mobile device.  Having the communication done independently with the third party would allow for more flexibility with the exchange profile (i.e. performing both ways).  Therefore, it would have been obvious to have the communication with the third party service be performed either dependently or independently in order to ensure the charging can be reliably serviced.
Re claim 17, the reference does not explicitly disclose the charging profile maybe associated with the previous data.  Having the ability to use the previous data would allow charging to be performed in the event of hiccup with computing the new profile.  Therefore, it would have been obvious to have the charging profile be associated with the previous data to ensure charging will take place regardless.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Werner et al. (US 2021/0288509), Rafferty et al. (US 10,840,723) and Childress et al. (US 2016/0261131) all teach smart battery charging using charging profiles to anticipate future events.
Any inquiry concerning this communication should be directed to the Examiner at the below-listed number.  The Examiner can normally be reached on Mon-Thu from 8:00am-6:00pm.
The Examiner’s SPE is Ricardo Isla and he can be reached at 571.272.5056.  The fax number for the organization where this application is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (IN USA OR CANADA) or 571.272.1000.


/EDWARD TSO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        571.272.2087